Mrs. Bess Blackwell                Opinion No. V-753
Executive Secretary
Board of Hairdressers              Re:   The eligibility of one who
and Cosmetologists                       has been convicted of a
Austin, Texas                            federal felony and served
                                         a sentence in the federal
                                         penitentiary to be licensed
                                         to operate, a beauty school’
                                         in Texas.

Dear Mrs. Blackwell:

              Your request for an opinion is in part as follows:

             “This Board respectfully requests an opin-
      ion of your department as to whether or not under
      the Texas Beauty Culture Law a person’who has
      served a sentence in the federal penitentiary is
      eligible to own and operate a beauty school in the
      State of Texas.”

              Section 17 of Article 734b. V.P.C.,   provides in part
as follows:

             “The Board may either refuse to issue or
       to renew, or may suspend, or revoke,. any certifi-
       cate of registration or license, . . . for any one or
       combination of the following causes:

              “(a) Conviction of a felony shown by a cer-
       tified copy of the record of the trial wherein the
       conviction was held; . . .”

            The rule of statutory construction applicable to
your request is found in 39 Tex. Jur. 37. which is as follows:
270

      Mrs.   Bess Blackwell,   Page 2 (V-753)



                    “On the other hand, ‘may’ ordinarily connotes
             discretion or permission: and it will not be treated
             as a word of command unless there is something in
             the context or subject-matter    of the act to indicate
             that it was used in that sense.”

                    The language used in Section 17, Article 734b connotes
      discretion or permissiou on the part of the Board, and we find
      nothing in the context of the Act which would indicate that the
      Legislature intended the Act to be mandatory. Therefore, you
      are advised that under the plain provisions of Article 734b. in the
      case of a person who has been convicted of a felony, it is left
      solely to the discretion of the Board under Section 17 as to whey
      ther it will issue’or refuse to issue a license because of the con-
      viction. Attorney General’s Cpinion No. O-2359 is hereby over-
      ruled.

                                   SUMMARY

                   Whether the Board of Hairdressers and Cos-
             metologiste will issue or refu6e to issue a license
             to operate a beauty school in Texas to a person
             convicted of a felony is left to the discretion of the
             Board. Section 17 of Article 734b. V.P.C.

                                             Yours very truly.

                                  ATTORNEY       GENERALOF       TEXAS




                                  By   A?Ikee?
                                                 Assistant
      JR:bh:sl


                                  APPROVED:


                                   g&i!&2
                                  ATTORNEYGENERAL